— In an action on a contract, defendants appeal from an order of the Supreme Court, Nassau County (Wager, J.), entered July 12, 1982, which denied their motion for summary judgment dismissing the complaint. Order modified, on the law, by adding thereto after the word “denied” the following, “except that the motion is granted to the extent of striking the fourth cause of action from the complaint, and the claim for damages in the first cause of action is reduced to $135,000.” As so modified, order affirmed, without costs or disbursements. We have reduced the claim for damages in the first cause of action in accordance with the parties’ stipulation. We have dismissed the fourth cause of action since no separate cause lies for punitive damages. Damiani, J. P., Mangano, Thompson and O’Connor, JJ., concur.